Green, J.P., and Gorski, J.
(dissenting). We respectfully dissent. In our view, plaintiff raised a triable issue of fact whether the failure of plaintiffs decedent to yield the right of way was the sole proximate cause of his injuries. It is undisputed that David Mower (defendant) failed to activate his left turn signal in violation of Vehicle and Traffic Law § 1163, and in our view that turn signal may have alerted plaintiffs decedent so he could have avoided the accident (see Hamby v Bonventre, 36 AD2d 648). In addition, although defendant alleges that he did not see plaintiffs decedent before the accident, it is undisputed that the accident occurred near a street light, and thus plaintiff raised an issue of fact whether defendant should have seen plaintiffs decedent. Failure to see a bicycle despite an unobstructed view of it may constitute negligence (see Pedersen v Balzan, 117 AD2d 933, 934), and here there is a triable issue of fact whether defendant was negligent, rendering summary judgment inappropriate. Present — Green, J.P., Wisner, Scudder, Kehoe and Gorski, JJ.